Case 4:18-cv-00341-ALM-CMC Document 43 Filed 02/21/20 Page 1 of 2 PageID #: 412




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                                                 FILED
                                  SHERMAN DIVISION                  FEB 2 1 2020
                                            o Clerk, U.S. District Court
    RYAN KAISER, on behalf of himself and
                                            S Eastern District of Texas
    others similarly-situated,              §
                                            §
                    Plaintiff,              §
                                            § CIVIL ACTION NO. 4:18-cv-00341-ALM
                                            §
                                            §
    REVIVAL HOME HEALTHCARE                 §
    SERVICES, INC. and SYLVESTER C.         §
    UDEZE,                                  §
                                            §
                   Defendants.              §


                                  I tr



    V/          / / rM zc Jh //ic Q / 'eS.f 'r


                     xJfSL (\- ZAdfe

(§{x\s                                   /t         A




                                                 PlL    0
Case 4:18-cv-00341-ALM-CMC Document 43 Filed 02/21/20 Page 2 of 2 PageID #: 413




                             CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the foregoing instrument has

 been forwarded by first class mail [or, delivered in person, or certified mail] to

 each attomey/party of record on this date: L &! .




                                         Signature of Party

                                         Print Name/Address/Phone Number:

                                          PlNdN C.
                                          1P7/




Please list all parties/addresses to be served:

1     I SXkIaa rrh c
 Lpidd 6-/}A_pC£. MicJa j
      -0    /fedX fep/7
    lAl zS(Ju.cfed 7 V7c£
    P U s /a r\ C\ J P (Uku\ of Is P
    C aPu /JJq /         A P db f/aS)
                         / kj j n J Av - At              4
    i) cvICcax?                                   v 7
